Citation Nr: 0601811	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for knee arthritis. 
 
2.  Entitlement to service connection for cervical spine 
arthritis.   
 
3.  Entitlement to service connection for a low back 
arthritis. 
 
4.  Entitlement to service connection for left ankle 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to August 
1955.  

Service connection for arthritis of the knees was denied by a 
Department of Veteran Affairs (VA) Board of Veterans' Appeals 
(Board) decision dated in May 1982.  The appellant attempted 
to reopen his claim for such in November 1999.  The appeal 
comes now before the Board from April 2000 and July 2001 
rating decisions by the Sioux Falls, South Dakota Regional 
Office (RO).  In a decision dated in July 2004, the Board 
reopened the claim of entitlement to service connection for 
arthritis of the knees and remanded it along with the other 
claims of service connection for further evidentiary 
development.  

The issue of service connection for knee arthritis is 
addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Cervical spine arthritis was first clinically 
demonstrated many years after the veteran's separation from 
military service, has not been related to service and is not 
caused or made worse by service-connected disability.

2.  Lumbar spine arthritis at L4-S1 has been made worse by 
the service-connected residuals of fracture of the left 
distal fibula and service-connected left hip disability.

3.  The veteran does not have left ankle arthritis.  




CONCLUSIONS OF LAW

1.  The veteran does not have cervical spine arthritis that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  The veteran has lumbar spine arthritis at L4-S1 that has 
been aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2005).

3.  The veteran does not have left ankle arthritis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims 
according to the RO.  These discussions also served to inform 
him of the evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
February 2001 and August 2004,  the RO informed the appellant 
of what the evidence had to show to substantiate the claims 
for service connection, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  He was also advised to submit 
relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of multiple 
VA examinations and extensive VA clinical records have been 
received and associated with the claims folder.  Under the 
circumstances, the Board finds that further assistance with 
respect to the three claims decided in this action is not 
required.  See 38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year following separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service medical records reflect that the veteran 
sustained severe skeletal injuries in a motor vehicle 
accident in May 1954 that included fracture of the left 
ankle, injury to the knees, dislocation of the left hip, and 
left fibular malleolus fracture.  Following an extended 
period of convalescence, he was re-admitted in May 1955 for 
reevaluation with complaints that included stiffness of the 
left hip accompanied by a constant dull ache, shooting pain 
through the left ankle, and instability of both knees.  
Objective examination disclosed findings that included normal 
range of motion of the left ankle but with complaints of pain 
on subtalar motion.  X-ray of the left ankle revealed no 
radiographic evidence of bone injury or disease.  Pertinent 
objective abnormalities were noted to include a 3/8-inch 
shortening of the right leg which was considered to be within 
physiological normal limits.  The veteran appeared before a 
Medical Board with diagnoses that included dislocation of the 
left hip, and left simple fracture of the fibular malleolus.  

The appellant was afforded a special VA surgical and 
orthopedic examination in November 1955.  By rating action 
dated in November 1995, service connection was granted for 
disabilities that included residuals of dislocation of the 
left hip, and fracture residuals of the left fibular 
malleolus, each rated zero percent disabling.  

A clinical report from the Mendocino County Veterans' Service 
Officer was received in May 1980 of treatment obtained in 
April 1979 and May 1980.  It was noted that the veteran had 
pain in his back and knees, which was made worse with 
crawling during his job as a termite inspector.  It was also 
recorded that he had left hip pain.  Physical findings 
included tenderness of the low back.

The appellant was afforded a VA bones examination in March 
1993 to include radiological studies.  It was noted that a 
January 1993 X-ray study of the left ankle showed a bone spur 
of the plantar tendon.  There was calcification in the 
Achilles' tendon and calcification in the soft tissues in the 
medial aspect of the left ankle.  Following examination, 
diagnoses included degenerative arthritis of the left ankle 
with calcific tendinitis of the Achilles tendon, secondary to 
trauma in 1954.  

VA outpatient clinical records dated in May 1999 show that 
the appellant had an X-ray of the cervical spine that 
disclosed what appeared to be some bilateral neuroforaminal 
stenosis with moderate degenerative disc disease changes at 
C6-7.  Magnetic Resonance Imaging of the cervical spine in 
July 1999 revealed similar findings except that no focal disc 
herniation was observed.  In August 1999, the appellant 
stated that he had slipped and fallen on ice five months 
before landing on the gluteal/back area.  On a follow-up 
visit in August 1999, it was noted that he was seen for neck 
and arm complaints.  History of injury to the back in service 
and a fall five months before was recited.  It was reported 
that had not struck his head during the fall, but may have 
hyperextended the neck.  Later that month, the appellant was 
fitted with a cervical traction device and issued a TENS unit 
for continuing complaints of cervical spine pain. 

The veteran underwent a VA joints examination in December 
2000.  The examiner indicated that the claims folder was 
reviewed and a detailed clinical history dating from service 
was provided.  Among his complaints, the veteran stated that 
he had sharp pains in the left ankle that were worse with 
weather changes, as well as swelling, redness and increased 
heat at times.  He related that he had not noticed any 
locking or giving way.  The veteran said that he had pain in 
the low back area as well as neck pain.  

Physical examination of the lumbar spine showed no major 
abnormalities.  There was no tenderness or abnormal posture.  
The left ankle was remarkable for tenderness to palpation in 
the anterior talotibial joint and some mild tenderness of the 
Achilles insertion and the calcaneal fat pad.  The left leg 
was reported to be just less than one centimeter shorter than 
the right.  Following examination, an assessment of left 
ankle pain was rendered.  The examiner stated that symptoms 
and examination findings did not how any arthritic changes 
and that the veteran did not have arthritis of the left 
ankle.  

The report of a VA X-ray of the lumbosacral spine dated in 
July 2000 is of record with an impression of degenerative 
disk disease at L4-L5, osteoarthritic facet joint changes of 
the lower lumbar spine, and bilateral spondylosis at L5 with 
first degree spondylolisthesis, L5 on S1.  A VA outpatient 
clinic note dated in August 2000 recorded an assessment of 
improving chronic left ankle pain secondary to old ankle 
fracture.  The veteran underwent a VA neurology consultation 
in February 2001 and stated that while walking two years 
before, he had slipped on ice and fallen backwards.  He said 
that he did not hit his head on the pavement but thought that 
he had perhaps jerked his neck in such a way that may have 
resulted in increased cervical pain.  He related that he had 
neck pain a great deal of the time.  History of the inservice 
automobile accident was recited.  

In February 2002, the veteran received VA orthopedic 
consultation wherein it was noted that the left ankle was 
injured in the motor vehicle accident in service and 
currently showed mid-foot arthritis and dorsal spurring in 
the talus navicular cuneiform.  It was reported that he had 
soft tissue calcification in the deltoid ligament consistent 
with an old soft tissue injury of the ankle.  Physical 
examination on that date disclosed some pelvic tilt.  The 
left leg was observed to be almost half an inch longer than 
the right.  The veteran related that he had been prescribed 
leg lifts on the left in the past.  The examiner said that if 
so, the wrong leg was being corrected all those years.  It 
was noted that no records of the lift prescription were 
available, but that "certainly if they were lifting his long 
leg it is going to throw him more off balance and give him 
more degenerative problems with his lumbar spine over the 
years."

The veteran was afforded a VA joints examination in April 
2002 for a medical opinion.  The examiner stated that the 
claims folder including the service medical records were 
reviewed.  Following a detailed recitation of the clinical 
history and a comprehensive examination, the examiner 
provided a diagnosis of lateral malleolar fracture on active 
duty, but stated that current X-rays did not show any 
abnormality at the old fracture site.  It was indicated that 
it could not be concluded that the left foot and ankle 
symptoms the veteran complained of were secondary to the 
fracture since they were not at the fracture location and no 
X-ray residuals of the distal fibular fracture were noted.  A 
diagnosis of low back pain was rendered.  The examiner 
related that X-rays showed degenerative changes but that it 
was less than likely that current low back pathology was 
caused by the motor vehicle accident in service.  The 
examiner stated that the veteran had cervical degenerative 
joint disease and degenerative disc disease but that, because 
the onset of such did not start until the 1990s, it was less 
than likely that they were related to the accident in 
service.  VA radiological study of the left ankle in April 
2002 yielded an impression that the left ankle was negative 
for an old fracture of the left fibula.  There was a detached 
spur from the superior aspect of the posterior tubercle of 
the calcaneus and a small plantar calcaneal spur.

By rating action dated in September 2002, the disability 
evaluation for residuals of left distal fibula fracture was 
increased to 20 percent, effective from January 1993.  

The appellant most recently received a VA examination for 
compensation and pension purposes in August 2004, to include 
a medical opinion.  The examiner stated that the claims 
folder was reviewed and a comprehensive background and 
clinical history were recited.  Following examination, the 
examiner stated that "I think that there is very certainly 
marked mechanical and ligamentous change in the left ankle, 
secondary to his original trauma.  This involves the distal 
tibia fibular ligament, the posterior calcaneal ligament and 
the lateral ankle ligament.  There is a noticeable loss of 
joint play in the ankles secondary to that."  It was 
indicated that left ankle and hip injury residuals had 
resulted in gait alteration and postural changes in the left 
lower extremity that were assumed to have been there since 
the injuries occurred.  The examiner stated that "Certainly 
now with his gait alteration and the fact that he has back 
pain, it could well be expected to be aggravated from the 
identified left lower extremity deficit."  In summary, the 
examiner said that the complaints in the hip and left ankle 
were not arthritis, but were periarthritic in nature, "which 
is just as significant as arthritis and are directly related 
to the car accident that [the veteran] had in 1954."  It was 
felt that low back pain was not related to the original 
accident, but that it "can be aggravated from the left lower 
extremity ankle and hip injuries.  The reason for this is 
because of the change in gait mechanics incurred by the leg 
injuries, which would be transferred as an abnormal 
mechanical stress to the low back area.  The examiner added 
that the veteran's neck was not aggravated by the service-
connected left fibular fracture, but that his back 
spondylosis, spondylolisthesis and disc degeneration were 
aggravated by the left fibular fracture due to the altered 
mechanics of his gait.

1.  Cervical Spine Arthritis

The service medical records reflect no injury to the cervical 
spine when the veteran was involved in an automobile accident 
in service, nor were any neck complaints recorded otherwise 
during active duty.  There is no indication that he developed 
any arthritic changes of the cervical spine within one year 
of discharge from active duty.  The Board observes that it 
was only after the veteran slipped and fell in 1999 that the 
clinical record began to show chronic neck complaints.  On VA 
examination in April 2002, the examiner stated that the 
veteran had cervical degenerative joint disease and 
degenerative disc disease, but with onset in the 1990s, and 
that it was less than likely that the conditions were related 
to the accident in service.  In August 2004, a VA examiner 
opined that the veteran's neck disability was not aggravated 
by the service-connected left fibular fracture.  

The Board thus finds that although the veteran now contends 
that he has cervical spine disability as the result of injury 
in service and/or service-connected disability, there is 
competent clinical evidence of record that negates these 
contentions.  The medical evidence does not show a 
relationship to service or that arthritis was shown within a 
year of separation, and the available opinion evidence 
indicates that cervical spine arthritis was not related to 
service-connected disability.  

The Board emphasizes that while the appellant may well 
believe that he now has cervical spine arthritis of service 
onset, he cannot support the claim on the basis of his 
assertions alone.  As a layperson without medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Under the circumstances, service connection for 
cervical spine arthritis must be denied.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 3.310, (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  In short, it was not shown 
until many years after military service and it has not been 
linked to the veteran's period of service or to service-
connected disability.  The preponderance of the evidence is 
against this claim.

2.  Low Back Arthritis

The service medical records do not reflect any injury to the 
low back in service, to include as the result of the 
automobile accident in 1954.  There is no indication that the 
appellant had any back-related complaints in service or that 
he developed any degenerative changes of the lumbosacral 
spine within one year of discharge from active duty.  The 
veteran currently carries diagnoses of degenerative disc 
disease at L4-L5, osteoarthritic facet joint changes of the 
lower lumbar spine, and bilateral spondylosis at L5 with 
first degree spondylolisthesis, L5 on S1 which were first 
clinically indicated in the record many years after discharge 
from active duty.  On VA examination in April 2002, the 
examiner opined that it was less than likely that current low 
back pathology was caused by the motor vehicle accident in 
service.  In view of such, the Board must find that current 
low back arthritis may not directly or presumptively be 
attributed to service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

The record does show, however, that on VA examination in 
August 2004, the VA examiner found that there were marked 
mechanical and ligamentous change in the left ankle secondary 
to the original trauma in service, along with hip injury 
residuals that had resulted in gait alteration and a postural 
change of the left lower extremity.  The examiner clearly 
stated that in view of such, back pain could well be expected 
to be aggravated by left lower extremity deficit.  While it 
was not felt that low back disability was directly related to 
the original accident, it was found that it could be 
aggravated because of gait mechanics transferred as an 
abnormal mechanical stress to the low back area.  The 
examiner found that as a result thereof, the veteran's 
spondylosis of the low back was aggravated by the left 
fibular fracture due to altered gait mechanics.

In light of the above, the Board finds that the clinical 
evidence in support of the claim of aggravation on account of 
service-connected disability is persuasive.  Under the 
circumstances, the Board concludes that service connection is 
warranted for arthritis of the low back aggravated by 
service-connected disability.  See 38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995)..

3.  Left Ankle Arthritis

The service medical records reflect that, among other 
injuries, the veteran sustained a fracture of the left ankle 
in a motor vehicle accident in May 1954.  Subsequent clinical 
records indicate that he had continuing symptoms that 
included pain, tenderness and stiffness.  There is 
conflicting evidence after service as to whether or not 
arthritis became manifest in the left ankle, but other 
symptoms relating thereto were attributed to trauma in 
service on VA examination in 1993.  VA clinical findings in 
February 2000 and X-ray in April 2000 noted arthritic changes 
and/or spurring.  Ankle pain was found to be secondary to old 
trauma in a VA outpatient clinic note dated in August 2000.  
On VA examination in December 2000, it was found that the 
appellant did not have arthritis of the left ankle, but had 
significant tenderness of that joint.  Upon VA orthopedic 
consultation in February 2002, the examiner stated that the 
appellant had soft tissue calcification in the deltoid 
ligament consistent with an old soft tissue injury of the 
ankle.

The Board notes that when the veteran was examined for VA 
compensation purposes in August 2004, the examiner found 
marked mechanical and ligamentous changes in the left ankle 
secondary to the original trauma involving the distal tibia 
fibular ligament, the posterior calcaneal ligament and the 
lateral ankle ligament.  It was opined that symptomatology in 
the left ankle was not due to arthritis; it was periarthritic 
in nature.

All in all, the evidence does not show that the veteran in 
fact has arthritis of the left ankle.  He has other problems 
for which service connection has been granted, but not 
arthritis.  When examined by X-ray, arthritis was not shown.  
Even in 1993, when the clinical impression was degenerative 
arthritis of the left ankle, such a conclusion was not 
supported by X-ray evidence.  A contemporary X-ray revealed a 
bone spur and calcification of the Achilles' tendon and in 
the soft tissues, but arthritis was not shown.  This was 
later corroborated by evidence obtained in December 2000 when 
the examiner affirmatively stated that there were no 
arthritic changes on X-ray.  Even the most recent VA examiner 
in August 2004 stated that X-rays from 2002 had not shown 
arthritis.  Instead, the veteran had periarthritis, or 
inflammation of tissues around the joint.  Consequently, the 
Board finds that the X-ray evidence is more persuasive.  
Despite clinical assessments occasionally made that the 
veteran in fact had arthritis of the left ankle, whenever a 
detailed analysis was undertaken based on X-ray evidence, the 
conclusion was that he did not have arthritis of the left 
ankle.  Because of the more persuasive nature of the X-ray 
evidence and conclusions drawn based on such evidence, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for arthritis.


ORDER

Service connection for cervical spine arthritis is denied.

Service connection for a low back arthritis at L4-S1 
aggravated by service-connected disability is granted.  

Service connection for left ankle arthritis is denied.  


REMAND

The service medical records reflect that the veteran 
sustained lacerations of both knees in an automobile accident 
in service which were reported to be well-healed scars upon 
re-examination just prior to discharge from active duty.  
Service connection for scar residuals of knee lacerations has 
been established.  Arthralgia of the knees has also been 
service connected by the RO.

On VA examination in September 1980, it was suggested that 
knee arthralgias and osteoarthritis of the knees were 
secondary to an automobile accident in May 1954.  A VA X-ray 
in November 1997 disclosed mild bilateral arthritic changes 
with small osteophytes off the medial tibial condyles and 
evidence of some chondrocalcinosis.  It was felt that the 
arthritic changes were suggestive of osteoarthritis.

The veteran's VA treating physician wrote in February 2002 
that the right knee had "classic" pseudogout with 
calcification of the articular surfaces and some lateral 
patellar spurring, that were "classical" changes of an old 
injury.  On VA examination in April 2002, the examiner found 
that the veteran did not have degenerative changes of the 
knees, but did have arthralgia that was as likely as not a 
residual of the active duty car accident.  In November 2002, 
the treating physician wrote that the appellant had 
pseudogout arthritis of both knees that could "certainly be 
seen as secondary to previous injury" and was more likely 
than not...related to previous injuries while he was on active 
duty."  

On VA examination in August 2004, the examiner found that 
knee complaints were patellofemoral in part.  It was noted 
that the veteran sustained some lacerations to the knees 
consistent with striking them on the dashboard and "I 
believe that the part of his symptomatology related to that 
is directly related to the original trauma.  The arthritis 
that he has is mild, and the chondrocalcinosis that he does 
exhibit are issues that have developed on a degenerative 
basis, and I cannot say that they are related to the original 
trauma."  

After review of the evidence with respect to the knees, the 
Board finds that the evidence of record is not sufficiently 
definitive to decide the matter of service connection for 
arthritis.  Medical statements regarding the knees vary, and 
there are somewhat conflicting opinions as to whether the 
veteran currently experiences an osteoarthritic process of 
either knee.  Under the circumstances, the Board finds that 
there is enough of a conflict in the evidence such that a 
special orthopedic examination for a clarifying opinion is 
warranted to ascertain the etiology of any knee 
osteoarthritis.  

A specialist examination is needed to determine the etiology 
of currently claimed bilateral knee osteoarthritis, to 
include an opinion as whether service connection may be 
granted for aggravation of a non-service-connected disorder 
pursuant to Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

Additionally, the Board notes that the veteran has received 
continuing VA outpatient treatment.  The most recent records 
date through June 2003.  Therefore, all subsequent records 
should be retrieved and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for knee disability to the present.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies, if not 
already of record.  

2.  The veteran's VA outpatient 
clinical records dating from July 2003 
should be requested and associated with 
the claims folder.

3.  After an appropriate period of time 
for all available records and/or 
responses from the above have been 
received, the veteran should be 
scheduled for an orthopedic 
examination.  The claims file and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  The examination report 
should reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, etc.  
X-ray studies of each knee should be 
accomplished with a view toward 
determining whether the veteran 
experiences degenerative joint disease 
(arthritis).  Based upon review of the 
evidence and the physical examination, 
the examiner should render an opinion 
as to a) whether it is at least as 
likely as not that the veteran 
experiences degenerative joint disease 
(arthritis) and whether arthritis had 
its onset in or is otherwise traceable 
to military service, including the May 
1954 motor vehicle accident, and b) 
whether there is additional disability 
of either knee caused by worsening of 
arthritis due to service-connected left 
ankle, left hip, or already service-
connected knee (scarring with 
arthralgia) disability.  If aggravation 
is found, the examiner should offer an 
assessment of the extent of additional 
disability resulting from the 
aggravation of the arthritis.  Opinions 
should be provided as to each knee.  
(If arthritis is not found, the 
questions posed above need not be 
answered.  Instead, reasons for why the 
examiner believes arthritis is not 
shown should be set forth in detail.)

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that the 
requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (2005).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue 
remaining on appeal.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


